(C. R. GIBSON LOGO) [c07830c0783001.gif]
Exhibit 10.3
August 31, 2010
Personal and Confidential
Ms. Laurie F. Gilner
1548 Highland Valley Circle
Chesterfield, MO 63005
Dear Laurie:
The purpose of this letter agreement is to amend Section 1 of your offer letter,
dated July 26, 2010 (the “Offer Letter”), to reflect our mutual understanding
and agreement that your employment with C.R. Gibson, LLC (“CRG”) will commence
on September 2, 2010, rather than on September 7, 2010 as set forth in the Offer
Letter. Accordingly, we agree that effective immediately Section 1 of the Offer
Letter shall be amended in its entirety to read as follows:
1. Contract Term – The term of your employment will commence September 2, 2010
and will end September 6, 2013, unless terminated earlier by you or by CRG at
any time as provided herein. Thereafter, your employment status with CRG will
continue to be that of an employee at-will, subject to termination by either you
or CRG at any time.
In all other respects, the Offer Letter shall remain in full force and effect
according to its terms and conditions.
Please confirm your understanding of the foregoing provisions by executing the
enclosed counterpart of this letter and returning the executed counterpart to
me.
Sincerely yours,
Christopher J. Munyan
Chairman and Chief Executive Officer
C.R. Gibson, LLC
The aforementioned is confirmed as of this 31th day of August, 2010:

     
 
Laurie F. Gilner
   
 
   
cc:   William G. Kiesling
   

402 BNA Dr. Building 100, Suite 600, Nashville, TN 37217 / 615-724-2800

 

 